         Case 1:20-cv-00015-JAR Document 63             Filed 08/13/21     Page 1 of 2




               UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE JANE A. RESTANI, SENIOR JUDGE
__________________________________________
                                          )
BORUSAN MANNESMANN BORU SANAYI            )
VE TICARET A.Ş. AND BORUSAN               )
MANNESMANN PIPE U.S. INC.,                )
                                          )
                  Plaintiffs,             )
                                          )
      v.                                  )
                                          ) Court No. 20-00015
UNITED STATES,                            )
                                          )
                  Defendant,              )
and                                       )
                                          )
WHEATLAND TUBE AND NUCOR                  )
TUBULAR PRODUCTS INC.,                    )
                                          )
                  Defendant-Intervenors.  )
__________________________________________)


                           DEFENDANT’S NOTICE OF APPEAL

       Notice is hereby given that Defendant, the United States, appeals to the United States

Court of Appeals for the Federal Circuit from the Court’s final judgment in this case. See

Judgment, June 16, 2021, ECF No. 55.

                                                    Respectfully Submitted,

                                                    BRIAN M. BOYNTON
                                                    Acting Assistant Attorney General

                                                    JEANNE E. DAVIDSON
                                                    Director

                                                    /s/ Frankling E. White, Jr.
                                                    FRANKLIN E. WHITE, JR.
                                                    Assistant Director
        Case 1:20-cv-00015-JAR Document 63     Filed 08/13/21    Page 2 of 2



                                           /s/ Robert R. Kiepura
OF COUNSEL:                                ROBERT R. KIEPURA
RACHEL BOGDAN                              Trial Attorney
Staff Attorney                             U.S. Department of Justice
Office of the Chief Counsel                Civil Division
for Trade Enforcement and Compliance       Commercial Litigation Branch
U.S. Department of Commerce                P.O. Box 480, Ben Franklin Station
Washington, D.C.                           Washington, D.C. 20044
                                           Tel: (202) 305-4436
                                           Fax: (202) 353-0461
                                           Email: Robert.Kiepura@usdoj.gov

August 13, 2021                            Attorneys for Defendant United States




                                       2
